Exhibit 10.3

 

Execution Copy

 

AMENDMENT TO THE SECOND AMENDED AND RESTATED SERVICING AGREEMENT

 

This Amendment to the Second Amended and Restated Servicing Agreement dated as
of November 13, 2008 (this “Amendment”), is made among Huntsman Receivables
Finance LLC (the “Company”), a Delaware limited liability company, Huntsman
(Europe) BVBA (the “Master Servicer”), a company organized under the laws of
Belgium, the Persons a party hereto as Local Servicers (the “Existing Local
Servicers”), the Persons a party hereto as New Local Servicers, Huntsman
International LLC, a limited liability company established under the laws of
Delaware as Servicer Guarantor (the “Servicer Guarantor”), BNY Financial
Services plc, as successor to J.P. Morgan Bank (Ireland) plc, as trustee (the
“Trustee”), PricewaterhouseCoopers LLP, a limited liability partnership
established under the laws of England and Wales (registered number OC303525) as
Liquidation Servicer (the “Liquidation Servicer”).

 

WHEREAS, the Company, the Master Servicer, the Servicer Guarantor, the Trustee,
the Existing Local Servicers and the Liquidation Servicer are parties to the
Servicing Agreement dated as of June 26, 2001, as amended and restated by the
Amended and Restated Servicing Agreement, dated as of October 21, 2002, as
further amended and restated by the Second Amended and Restated Servicing
Agreement, dated as of April 18, 2006 (as heretofore amended, supplemented or
otherwise modified, the “Servicing Agreement”);

 

WHEREAS, the Company, the Master Servicer and the Trustee are parties to Pooling
Agreement dated as of December 21, 2000, as amended and restated by the Amended
and Restated Pooling Agreement dated as of June 26, 2001 and as amended and
restated by the Second Amended and Restated Pooling Agreement dated as of
April 18, 2006 (as heretofore amended, supplemented or otherwise modified, the
“Pooling Agreement”);

 

WHEREAS, the Company, the Master Servicer, the Trustee, the conduit purchasers
party thereto from time to time as Series 2000-1 Conduit Purchasers (the
“Series 2000-1 Conduit Purchasers”), the several financial institutions party
thereto from time to time as Series 2000-1 APA banks (the “Series 2000-1 APA
Banks”), the several financial institutions party thereto from time to time as
funding agents (the “Funding Agents”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) are parties to the
Series 2000-1 Supplement dated as of December 21, 2000, as amended and restated
by the Amended and Restated Series 2000-1 Supplement dated as of November 13,
2008 (as heretofore amended, restated, supplemented or otherwise modified, the
“Series 2000-1 Supplement”);

 

WHEREAS, the Series 2000-1 Conduit Purchasers and the 2000-1 APA Banks are the
Investor Certificateholders and hereby represent and warrant that they are the
holders of the entire principal amount of Investor Certificates issued pursuant
to the Series 2000-1 Supplement;

 

WHEREAS, pursuant to Section 8.01 of the Servicing Agreement, the Servicing
Agreement may be amended, supplemented or otherwise modified from time to time
in accordance with the provisions of Section 10.01 of the Pooling Agreement;

 

WHEREAS, pursuant to Section 10.01(b) of the Pooling Agreement, the Servicing
Agreement may be amended in writing from time to time by the Master Servicer,
the Company and the Trustee with the written consent of the Funding Agents for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of the Servicing Agreement subject to the limitations in
such Section 10.01(b);

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto wish to amend the Servicing Agreement on the terms
and conditions set forth herein;

 

WHEREAS, the Administrative Agent, the Funding Agents, the Series 2000-1 Conduit
Purchasers and the Series 2000-1 APA Banks are a party hereto for purposes of
consenting to the amendments provided under this Amendment;

 

NOW, THEREFORE, the parties hereto, hereby agree as follows:

 

1.             Capitalized terms used but not defined herein shall have the
meanings ascribed to them in Annex X to the Pooling Agreement (as in effect
prior to this Amendment).  The “Existing Parties” shall mean the Company, the
Master Servicer, the Existing Local Servicers, the Servicer Guarantor, the
Trustee and the Liquidation Servicer; the “New Local Servicers” shall mean
Huntsman Advanced Materials Americas Inc. and Huntsman Advanced Materials
(Europe) BVBA; and the “Terminating Local Servicers” shall mean Huntsman
Petrochemicals (UK) Limited, Huntsman Polymers Corporation and Huntsman
Expandable Polymers Company, LC.

 

2.             The Existing Parties hereto hereby agree that Huntsman Advanced
Materials Americas Inc. and Huntsman Advanced Materials (Europe) BVBA are hereby
added as Local Servicers under the Servicing Agreement.

 

3.             The parties hereto hereby agree that Huntsman Petrochemicals (UK)
Limited, Huntsman Polymers Corporation and Huntsman Expandable Polymers Company,
LC are hereby terminated as Local Servicers under the Servicing Agreement.

 

4.             The parties hereto hereby agree that Section 1.02 of the
Servicing Agreement shall be and hereby is amended by adding the following new
paragraph (i):

 

“(i)      References to the Servicing Agreement in any other document or
agreement inclusive of the Transaction Documents shall be deemed to be
references to this agreement as amended, restated, supplemented or otherwise
modified from time to time and all assignments hereof.”

 

5.             The parties hereto hereby agree that Section 1.02 of the
Servicing Agreement shall be and hereby is amended by adding the following new
paragraph (j):

 

“(j)      References to any other Transaction Document or any other document or
agreement in this Agreement shall be deemed to be references to any such
document or agreement as amended, restated, supplemented or otherwise modified
from time to time.”

 

6.             The parties hereto hereby agree that Section 2.01(c) of the
Servicing Agreement shall be and hereby is amended by replacing the first
sentence thereof in its entirety to read as follows:

 

“In order to perform the obligations hereunder, the Master Servicer may from
time to time appoint one or more Originators or other Affiliates as a local
servicer (each entity, in such capacity, “Local Servicer”) for the Receivables
owned by the Company; provided that (i) the Master Servicer may appoint any
Approved Originator, so long as it remains an Approved Originator, to service
Receivables originated by it and other designated Approved Originators by
providing prior written notice of such appointment and designations to the
Company, the Trustee and the Funding Agents under the Series 2000-1 Supplement;
and (ii) the Master Servicer may otherwise appoint an Affiliate which is not an
Approved Originator of the Receivables only with the prior written consent of
the Funding Agent(s) representing more than 50% of the Aggregate Invested
Amount.”

 

--------------------------------------------------------------------------------


 

7.             The parties hereto hereby agree that Article VIII to the
Servicing Agreement shall be and hereby is amended by adding the following new
Section 8.16:

 

SECTION 8.16                 Addition and Removal of Local Servicers.

 

(a)          The Master Servicer shall admit as a Local Servicer under this
Agreement any member of the Huntsman Group (such party or parties shall be
referred to as an “Additional Local Servicer”) who becomes an “Additional
Originator” in accordance with the terms and conditions of the Transaction
Documents. The admission of such Additional Local Servicer shall be subject to:
(i) execution and delivery to the Trustee by the Master Servicer, the Servicer
Guarantor and the Company of a duly completed agreement as set out in Schedule 5
(the “Admission of Additional Local Servicer”); and (ii) satisfaction of all the
conditions applicable to such Additional Local Servicer becoming an Additional
Originator in accordance with the Transaction Documents.

 

(b)         Upon satisfaction of the above conditions, the Additional Local
Servicer shall be deemed to be a party to this Agreement, and for all purposes
of the Transaction Documents shall be deemed to be a “Local Servicer”. The
Additional Local Servicer shall be under the same obligations towards each of
the other parties to this Agreement as if it had been an original party hereto
as a “Local Servicer” and the obligations of such Additional Local Servicer as a
“Local Servicer” shall be Guaranteed Obligations subject to the Guaranty as
provided under Article VII of this Agreement.

 

(c)          If an Approved Originator is removed, terminated or withdrawn as an
Originator in accordance with Section 2.10 of the Pooling Agreement, such
Approved Originator shall, subject to the satisfaction of the terms and
conditions of Section 2.10 of the Pooling Agreement, automatically cease to be a
Local Servicer without any further action under this Agreement and the other
Transaction Documents.

 

8.             The parties hereto hereby agree that the Servicing Agreement
shall be and hereby is amended by adding a new Schedule 5 in form attached
hereto as Schedule I.

 

9.             In accordance with Section 2.01(c) of the Servicing Agreement, as
of November 18, 2008 the servicing by Local Servicers shall be as set forth on
Schedule III attached hereto.

 

10.           The parties hereto hereby: (i) consent to the amendments to the
Liquidation Servicer Agreement in the form attached hereto as Schedule II; and
(ii) agree that Schedule 4 to the Servicing Agreement is hereby deemed to be
amended to reflect the removal of the Terminating Local Servicers and the
inclusion of the New Local Servicers.

 

11.           The Master Servicer and the Servicer Guarantor hereby agree to
service the Receivables originated and proposed to be sold by the New Local
Servicers (in their capacity as Originators) in accordance with the terms of the
Servicing Agreement and the Servicer Guarantor hereby agrees that the
obligations of the Master Servicer and the New Local Servicers are Guaranteed
Obligations subject to the Guaranty as provided under Article VII of the
Servicing Agreement.

 

12.           The amendments under Sections 2 through 10 of this Amendment shall
become effective upon:  (i) the Second Amended and Restated Series 2000-1
Supplement, dated as of the date hereof, by, among others, the Company, the
Master Servicer and the Trustee becoming effective in accordance with its terms;
and (ii) this Amendment being duly executed by each of the parties hereto.

 

--------------------------------------------------------------------------------


 

13.           The Funding Agents, the Series 2000-1 Conduit Purchasers, the
Series 2000-1 APA Banks and the Administrative Agent hereby acknowledge and
consent to the provisions of this Amendment.

 

14.           Except as expressly amended by this Amendment, the Servicing
Agreement is ratified and confirmed in all respects and the terms, provisions
and conditions thereof are and shall remain in full force and effect.

 

15.           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

16.           This Amendment may be executed in counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

 

17.           The provisions of Sections 11.08, 11.14 and 11.17 of the
Series 2000-1 Supplement and Section 8.04 of the Servicing Agreement shall apply
hereto, mutatis mutandis, as if set forth in full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC,

as Company

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name: Sean Douglas

 

 

 

Title: Vice President and Treasurer

 

 

 

HUNTSMAN (EUROPE) BVBA,

as Master Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Attorney-in-Fact

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

HUNTSMAN INTERNATIONAL LLC

as a Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President and Treasurer

 

 

 

HUNTSMAN INTERNATIONAL LLC,

as Servicer Guarantor

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President and Treasurer

 

 

[2008 Amendment to Servicing Agreement Signature Page 1 of 10]

 

--------------------------------------------------------------------------------


 

BNY FINANCIAL SERVICES PLC

not in its individual capacity but solely as Trustee

 

By:

 

/s/ ANDREW MCLEOD

 

 

 

Name:  Andrew McLeod VP

 

 

 

Title:  Authorised Signatory

 

 

 

PRICEWATERHOUSECOOPERS LLP,

as Liquidation Servicer

 

By:

 

/s/ C. JULIAN ROBERTS

 

 

 

Name:  C. Julian Roberts

 

 

 

Title:  Director

 

 

 

Duly Authorized to sign for and on

 

 

 

behalf of PricewaterhouseCoopers LLP

 

 

[2008 Amendment to Servicing Agreement Signature Page 2 of 10]

 

--------------------------------------------------------------------------------


 

TIOXIDE AMERICAS INC.

as a Local Servicer

 

By:

 

/s/ JON M. HUNTSMAN

 

 

 

Name:  Jon M. Huntsman

 

 

 

Title:  Chief Executive Officer

 

 

 

HUNTSMAN PROPYLENE OXIDE LTD.

as a Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President and Treasurer

 

 

 

HUNTSMAN INTERNATIONAL FUELS, L.P.

as a Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President

 

 

 

HUNTSMAN HOLLAND B.V.

as a Local Servicer

 

 

By:

 

/s/ BEN DE JONG

 

 

 

Name:  Ben de Jong

 

 

 

Title:  Director

 

 

 

TIOXIDE EUROPE LIMITED

as a Local Servicer

 

By:

 

/s/ J. KIMO ESPLIN

 

 

 

Name:  J. Kimo Esplin

 

 

 

Title:  Director

 

 

[2008 Amendment to Servicing Agreement Signature Page 3 of 10]

 

--------------------------------------------------------------------------------


 

TIOXIDE EUROPE SRL

as a Local Servicer

 

By:

 

/s/ VALTER MUSSO

 

 

 

Name:  Valter Musso

 

 

 

Title:  Managing Director

 

 

 

HUNTSMAN SURFACE SCIENCES ITALIA SRL

as a Local Servicer

 

By:

 

/s/ DANIELE FERRARI

 

 

 

Name:  Daniele Ferrari

 

 

 

Title:  Director

 

 

 

HUNTSMAN PATRICA S.R.L.

as a Local Servicer

 

By:

 

/s/ DANIELE FERRARI

 

 

 

Name:  Daniele Ferrari

 

 

 

Title:  Director

 

 

 

TIOXIDE EUROPE S.L.

as a Local Servicer

 

By:

 

/s/ THOMAS G. FISHER

 

 

 

Name:  Thomas G. Fisher

 

 

 

Title:  Director

 

 

 

By:

 

/s/ DONALD J. STANUTZ

 

 

 

Name:  Donald J. Stanutz

 

 

 

Title:  Director

 

 

 

HUNTSMAN PERFORMANCE PRODUCTS SPAIN, S.L.

as a Local Servicer

 

By:

 

/s/ DANIELE FERRARI

 

 

 

Name:  Daniele Ferrari

 

 

 

Title:  Director

 

 

 

By:

 

/s/ JOHN Q. SMYTH

 

 

 

Name:  John Q. Smyth

 

 

 

Title:  Director

 

 

[2008 Amendment to Servicing Agreement Signature Page 4 of 10]

 

--------------------------------------------------------------------------------


 

TIOXIDE EUROPE SAS

as a Local Servicer

 

By:

 

/s/ DOMINIQUE VANNESTE

 

 

 

Name:  Dominique Vanneste

 

 

 

Title:  President

 

 

 

HUNTSMAN SURFACE SCIENCES FRANCE SAS

as a Local Servicer

 

By:

 

/s/ DANIELE FERRARI

 

 

 

Name:  Daniele Ferrari

 

 

 

Title:  Director

 

 

 

By:

 

/s/ JOHN Q. SMYTH

 

 

 

Name:  John Q. Smyth

 

 

 

Title:  Director

 

 

 

HUNTSMAN SURFACE SCIENCES UK LIMITED

as a Local Servicer

 

By:

 

/s/ JOHN Q. SMYTH

 

 

 

Name:  John Q. Smyth

 

 

 

Title: Director

 

 

 

HUNTSMAN ETHYLENEAMINES LTD.

as a Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President

 

 

 

HUNTSMAN PETROCHEMICAL CORPORATION

as a Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President and Treasurer

 

 

[2008 Amendment to Servicing Agreement Signature Page 5 of 10]

 

--------------------------------------------------------------------------------


 

HUNTSMAN POLYMERS CORPORATION

as a Local Servicer and as a Terminating Local Servicer

 

By: HUNTSMAN ADVANCED MATERIALS LLC,

its successor by merger

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President and Treasurer

 

 

 

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC,

as a Local Servicer and as a Terminating Local Servicer

 

By: HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION,

its Manager

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS INC.

as a New Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Vice President and Treasurer

 

 

 

HUNTSMAN ADVANCED MATERIALS (EUROPE) BVBA

 

as a New Local Servicer

 

By:

 

/s/ SEAN DOUGLAS

 

 

 

Name:  Sean Douglas

 

 

 

Title:  Attorney-in-fact

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[2008 Amendment to Servicing Agreement Signature Page 6 of 10]

 

--------------------------------------------------------------------------------


 

Consented to as of the date first written above:

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:

 

/s/ CHARLES SIMOND

 

 

 

Name:  Charles Simond

 

 

 

Title:  Executive Director

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Funding Agent

 

By:

 

/s/ CHARLES SIMOND

 

 

 

Name:  Charles Simond

 

 

 

Title:  Executive Director

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Series 2000-1 APA Bank

 

By:

 

/s/ CHARLES SIMOND

 

 

 

Name:  Charles Simond

 

 

 

Title:  Executive Director

 

 

 

CHARIOT FUNDING LLC,

as a Series 2000-1 Conduit Purchaser

 

By: JPMorgan Chase Bank, N.A.,

as its attorney-in-fact

 

By:

 

/s/ CHARLES SIMOND

 

 

 

Name:  Charles Simond

 

 

 

Title:  Executive Director

 

 

[2008 Amendment to Servicing Agreement Signature Page 7 of 10]

 

--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL MARKETS, LLC,

as Funding Agent

 

 

By:

 

/s/ EERO H. MAKI

 

 

 

Name:  Eero H. Maki

 

 

 

Title:  Director

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as a Series 2000-1 APA Bank

 

By:

 

/s/ EERO H. MAKI

 

 

 

Name:  Eero H. Maki

 

 

 

Title:  Director

 

 

 

VARIABLE FUNDING CAPITAL COMPANY, LLC,

as a Series 2000-1 Conduit Purchaser

 

By: Wachovia Capital Markets, LLC

as its attorney-in-fact

 

By:

 

/s/ DOUGLAS R. WILSON, SR.

 

 

 

Name:  Douglas R. Wilson, Sr.

 

 

 

Title:  Director

 

 

[2008 Amendment to Servicing Agreement Signature Page 8 of 10]

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,

as Funding Agent

 

By:

 

/s/ JEFFREY GOLDBERG

 

 

 

Name:  Jeffrey Goldberg

 

 

 

Title:  Associate Director

 

 

 

BARCLAYS BANK PLC,

as a Series 2000-1 APA Bank

 

By:

 

/s/ JEFFREY GOLDBERG

 

 

 

Name:  Jeffrey Goldberg

 

 

 

Title:  Associate Director

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,

as a Series 2000-1 Conduit Purchaser

By: Barclays Bank PLC,

as its attorney-in-fact

 

By:

 

/s/ JASON D. MUNCY

 

 

 

Name:  Jason D. Muncy

 

 

 

Title:  Associate Director

 

 

[2008 Amendment to Servicing Agreement Signature Page 9 of 10]

 

--------------------------------------------------------------------------------


 

HSBC BANK PLC,

as a Funding Agent

 

By:

 

/s/ NIGEL BATLEY

 

 

 

Name:  Nigel Batley

 

 

 

Title:  Managing Director

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Series 2000-1 APA Bank

 

By:

 

/s/ DAVID A. MANDELL

 

 

 

Name:  David A. Mandell

 

 

 

Title:  Managing Director

 

 

 

REGENCY ASSETS LIMITED,

as a Series 2000-1 Conduit Purchaser

 

By:

 

/s/ MICHAEL WHELAN

 

 

 

Name:  Michael Whelan

 

 

 

Title:  Director

 

 

[2008 Amendment to Servicing Agreement Signature Page 10 of 10]

 

--------------------------------------------------------------------------------